Appeals by the employer and its insurance carrier from decisions of the Workmen’s Compensation Board, filed January 25, 1971 and May 13, 1971. There was substantial evidence to sustain the board’s finding that claimant “had been working long hours, 60 to 70 hours per week, for several weeks prior to the incident of October 24, 1969”, and further that “ claimant was engaged in loading windows and doors onto a truck, and was handling about 10 doors weighing 30 to 40 pounds apiece and 25 to 30 windows weighing about 20 pounds apiece ”, and that this work on October 24, 1969 constituted “ a stress and exertion in excess of the ordinary wear and tear of life and precipitated the acute coronary occlusion suffered on October 24, 1969. Therefore, it is found that an accidental injury arising out of and in the course of employment is established, and that there is causal relationship between said accidental injury and the coronary occlusion of October 24,1969.” (Matter of Lowy v. Auto Baseball, 38 A D 2d 1014; Matter of McCormack v. Green Bus Lines, 29 N Y 2d 246.) Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.